Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/2020 s in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
          EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raphael Valencia on 8/24/2021.

The application has been amended as follows: Amend claims 1, 19, and 20 to include the limitation of claims 3 and 2, and cancel claims 3 and 2. Furthermore, change the dependency on claims dependent upon claims 2 and 3. 
Claim 1 (Currently amended): An immersion tank comprising: a tank main body that includes a storage unit that stores a cooling liquid 5in which an electronic device is immersed, an upper part of the storage unit having an opening; a lid body that includes a top wall portion and a side wall portion, and is paired with the tank main body; and a gas-phase heat exchanger that cools a space between the storage unit 10and the top wall portion; wherein the gas-phase heat exchanger is arranged in the space, and is supplied with a refrigerant from outside of the tank main body, while sending the supplied 15refrigerant to the storage unit; and further comprising a liquid-phase heat exchanger that is arranged in the storage unit, and is supplied with the refrigerant from the gas-phase heat exchanger, while 20discharging the supplied refrigerant to outside of the tank main body.

Claim 2 (Canceled): “Canceled”

Claim 3 (Canceled): “Canceled”

Claim 4 (Currently amended): The immersion tank according to claim 1, further comprising a heat exchanger that spans the storage unit and the space, wherein the gas-phase heat exchanger and the liquid-phase heat exchanger are 25provided in the heat exchanger.

Claim 5 (Currently amended): The immersion tank according to claim 1, wherein the gas-phase heat exchanger is fixed to the lid body, and the liquid-phase heat exchanger is fixed to the tank main body, and is 30connected to the gas-phase heat exchanger via a flexible pipe.

Claim 7 (Currently amended): The immersion tank according to claim 1, wherein the liquid-phase heat exchanger is arranged along an inner side surface of the storage unit.



Claim 8 (Currently amended): The immersion tank according to claim 1, wherein the liquid-phase heat exchanger causes heat exchange between a refrigerant that flows inside the liquid-phase heat exchanger and the cooling liquid in the storage unit.


Claim 9 (Currently amended): The immersion tank according to claim 1,, further comprising a releasing duct that is connected to the gas-phase heat exchanger, and releases the refrigerant supplied from the gas-phase heat exchanger to the storage unit as the cooling liquid, wherein the tank main body 

Claim 19 (Currently amended): An electronic apparatus 30comprising:21Fujitsu Ref. No.: 19-00293 an immersion tank; and an electronic device accommodated inside the immersion tank, wherein the immersion tank includes: 5a tank main body that includes a storage unit that stores a cooling liquid in which the electronic device is immersed, an upper part of the storage unit having an opening; a lid body that includes a top wall portion and a side wall portion, and is paired with the tank main body; and 10a gas-phase heat exchanger that cools a space between the storage unit and the top wall portion; wherein the gas-phase heat exchanger is arranged in the space, and is supplied with a refrigerant from outside of the tank main body, while sending the supplied 15refrigerant to the storage unit; and further comprising a liquid-phase heat exchanger that is arranged in the storage unit, and is supplied with the refrigerant from the gas-phase heat exchanger, while 20discharging the supplied refrigerant to outside of the tank main body.


Claim 20 (Currently amended): An immersion cooling system comprising:  15an immersion tank; an electronic device accommodated inside the immersion tank; and an external cooling device that is arranged outside the immersion tank, and cools a refrigerant, wherein the immersion tank 20includes: a tank main body that includes a storage unit that stores a cooling liquid in which the electronic device is immersed, an upper part of the storage unit having an opening; a lid body that includes a top wall portion and a side wall portion, and is 25paired with the tank main body; and a gas-phase heat exchanger that cools a space between the storage unit and the top wall portion; wherein the gas-phase heat exchanger is arranged in the space, and is supplied with the refrigerant from outside of the tank main body, while sending the supplied 15refrigerant to the storage unit; and further comprising a liquid-phase heat exchanger that is arranged in the storage unit, and is supplied with the refrigerant from the gas-phase heat exchanger, while 20discharging the supplied refrigerant to outside of the tank main body.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claims, no prior art fairly discloses or suggests the newly amended limitation set forth above.
In regards to Claim 1, no prior art fairly suggests or discloses “wherein the gas-phase heat exchanger is arranged in the space, and is supplied with a refrigerant from outside of the tank main body, while sending the supplied 15refrigerant to the storage unit; and further comprising a liquid-phase heat exchanger that is arranged in the storage unit, and is supplied with the refrigerant from the gas-phase heat exchanger, while 20discharging the supplied refrigerant to outside of the tank main body”, in conjunction with the remaining elements. 
Dependent claims 4-18 are allowable by virtue of their dependency from claim 1. 
In regards to Claim 19, no prior art fairly suggests or discloses “wherein the gas-phase heat exchanger is arranged in the space, and is supplied with a refrigerant from outside of the tank main body, while sending the supplied 15refrigerant to the storage unit; and further comprising a liquid-phase heat exchanger that is arranged in the storage unit, and is supplied with the refrigerant from the gas-phase heat exchanger, while 20discharging the supplied refrigerant to outside of the tank main body”, in conjunction with the remaining elements. 
In regards to Claim 20, no prior art fairly suggests or discloses “wherein the gas-phase heat exchanger is arranged in the space, and is supplied with a refrigerant from outside of the tank main body, while sending the supplied 15refrigerant to the storage unit; and further comprising a liquid-phase heat exchanger that is arranged in the storage unit, and is supplied with the refrigerant from the gas-phase heat exchanger, while 20discharging the supplied refrigerant to outside of the tank main body”, in conjunction with the remaining elements. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shelnutt (U.S 2015/0062806 A1) – Discloses an immersion tank which includes a storage unit that stores a cooling liquid in which an electronic device is immersed, an upper part of the storage unit having an opening, a lid body that includes a top wall portion and a side wall portion and is paired with the tank main body and a gas phase heat exchanger that cools a space between the storage unit and the top wall portion, but fails to disclose wherein the gas-phase heat exchanger is arranged in the space, and is supplied with a refrigerant from outside of the tank main body, while sending the supplied 15refrigerant to the storage unit; and further comprising a liquid-phase heat exchanger that is arranged in the storage unit, and is supplied with the refrigerant from the gas-phase heat exchanger, while 20discharging the supplied refrigerant to outside of the tank main body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835